Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-10 are presented for examination.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.



OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-20 of US Patent No. 10,904,312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 15-20 of US Patent No. 10,904,312 B2 contain every limitation of claims 1-10 of the instant application and thus anticipate the claims of the instant application. This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-10 are generic to the species of invention covered by claims 1-5 and 15-20 of US Patent No. 10,904,312 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 
Accordingly, absent a terminal disclaimer, claims 1-10 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the  claims 1-5 and 15-20 of US Patent No. 10,904,312 B2 since the US Patent No. 10,904,312 B2 and the instant application are claiming common subject matter, as follows:
The claimed invention in the instant application (claims 1-5) is same as the claimed invention in the US Patent No. 10,904,312 B2 (claims 1-5) by rearranging the claimed limitations such as clarifying the first/second transition conditions like client buffering or start-up state and client playback steady state, deleting the claimed limitations such as “a function evaluates to first and second conditions”, and adding the claimed limitations such as “take a control action upon receipt  of the indication” and “roundtrip time (RTT)” and “cost of delivery”, which are not changing the scope of the invention; and creating new independent claim 1. No new invention or new improvement is being claimed in the instant application.
The claimed invention in the instant application (claims 6-10) is same as the claimed invention in the US Patent No. 10,904,312 B2 (claims 15-20) by changing the 
Basically, applicant changes/deletes/adds the claimed limitations of the claims   of the US Patent No. 10,904,312 B2; and creating new claims 1-10. No new invention or new improvement is being claimed in the instant application. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into the US Patent No. 10,904,312 B2.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amidei et al (U.S. Patent Application Publication No. 2017/0238027 A1).
Amidei’s patent application meets all the limitations for claims 6 recited in the claimed invention. 

As to claim 6, Amidei et al teach that connecting to a media client issuing client media segment requests (figure 4, pages  3-4 par. 0028 lines 3-10, reference teaches that playback devices transmit requests for the streaming contents or other presentation time sensitive contents, which implies the claimed invention); generating a prediction when the media client issuing the client media segment requests has transitioned to steady state; and taking an action when the media client is predicted to have transitioned to steady state (figures 5-6, pages 4-5 pars. 0032-0037, reference teach that using and comparing local time server information with time server information and predict the status of client and server state, wherein the time information received from time server and pre-generated (historical data) by a common source see page 3 pars. 0026-0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 (a) as being un-patentable over Amidei et al (U.S. Patent Application Publication No. 2017/0238027 A1) in view of Wamorkar et al (U.S. Patent Application publication No. 2013/0335515 A1).

As to claims 7-8, Amidei et al do not teach the claimed limitations an alternative delivery source, a cost of delivery, and a cache affinity.
Wamorkar et al teaches that the action redirects a new client media segment request to an alternative delivery source, and the alternative delivery source is a media server with one of: a lower cost of delivery, and a higher cache affinity (figure 4, pages 1-2 par. 0011, page 8 par. 0087, reference teach about the server capability).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Wamorkar et al as stated above with the apparatus of Amidei et al because it would have improved media stream resource utilization and bandwidth utilization and also decreased delay in communication and also improved synchronized process. 

As to claims 9-10, Amidei et al do not teach the claimed limitations an affirmative indication and redirecting the new segment request.
Wamorkar et al teaches that the receiving an affirmative indication that the media client has reached the steady state, and redirecting the new segment request to the alternative delivery source upon receipt of the affirmative indication and irrespective of the prediction (figure 4, page 9 pars. 0096-0098, client in buffering or startup stage and determining that server fail to provide stream content, figure 6, page 10 pars. 0114-
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Wamorkar et al as stated above with the apparatus of Amidei et al because it would have improved media stream resource utilization and bandwidth utilization and also decreased delay in communication and also improved synchronized process. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 02, 2021